Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00074-CV

                               IN THE INTEREST OF H.D.S., a Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017EM504610
                             Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 30, 2018

DISMISSED

           In this SAPCR suit, Appellant Billy J. Smith e-filed a pro se motion to dismiss this appeal.

See TEX. R. APP. P. 42.1(a)(1). Appellant states he wishes to withdraw his appeal. The motion

does not indicate it was served on the State, but it has been more than ten days since Billy’s pro se

motion was filed, and the State has not filed a response.

           We grant Appellant’s motion and dismiss this appeal. See id.

                                                     PER CURIAM